Citation Nr: 0407885	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
based on required convalescence following surgery in August 
1997 for service-connected post-operative residuals of a 
right inguinal herniorrhaphy with recurrent hernia, beyond 
March 31, 1998.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from December 1988 to November 
1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO which granted a claim of entitlement to a temporary total 
rating based on convalescence following surgery on 
August 18, 1997 for service-connected post-operative right 
hernia repair, for the period from August 18, 1997 through 
November 30, 1997.  An April 1998 RO rating decision granted 
a claim of entitlement to an extension of the temporary total 
rating through March 31, 1998, and the appeal continued.  

The Board notes that while the veteran initially expressed 
disagreement with a September 1997 RO rating decision to deny 
a claim for an evaluation in excess of 10 percent for 
service-connected post-operative right hernia repair, he did 
not initiate or complete an appeal from this or a January 
1999 RO rating decision, which again denied the claim for an 
evaluation in excess of a 10 percent rating for the post-
operative right hernia repair.  Additionally, the veteran did 
not appeal the January 1999 rating decision to grant a 
separate 10 percent evaluation for service-connected 
paralysis of the ilio inguinal and femoral nerves.  
Statements of both the veteran and his representative, dated 
or received at the RO in November and December 2000, June and 
July 2002, December 2003 and March 2004 indicate a desire to 
limit the appeal to the one issue presently addressed on 
appeal, as identified by the Board.  However, other 
statements of the veteran raise a claim of entitlement to a 
separate rating for a right hernia repair scar and this 
matter is referred to the RO for development and 
adjudication.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  Implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim on appeal.  They provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran seeks an extension of a temporary total rating 
for service-connected right hernia repair beyond March 31, 
1998, following surgery on August 18, 1997, on the basis that 
his post-operative residuals interfered with his ability to 
successfully perform the physical heavy lifting demands 
required by his then present occupation of construction 
worker.  

Under 38 C.F.R. § 4.30 (2003), extensions of temporary total 
ratings of 1, 2, or 3 months beyond the initial three months 
may also be granted and extensions of one or more months up 
to six months beyond the initial six-month period may be 
made, upon request, when treatment of a service-connected 
disability results in:  Surgery necessitating at least one 
month of convalescence; surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations; therapeutic immobilization of one 
major joint or more; application of a body case; the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast.  

Evidence submitted in support of his claim most notably 
include VA medical statements of July 17, 1998 and 
September 30, 1998, indicating the veteran's continued 
convalescence beyond March 31, 1998, without any identified 
medical basis for the conclusions given, and without 
explanatory comments pertinent to the criteria for extensions 
of temporary total ratings at 38 C.F.R. § 4.30.  Given the 
above, and as the veteran and his representative have not 
been provided with adequate notice of the VCAA, or of the 
regulatory criteria governing his claim, a Remand is 
necessary in this case.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA as 
applicable to the claim remanded herein.  
The veteran and his representative should 
be specifically advised of the sort of 
evidence needed to support the claim on 
appeal, and, in particular requested to 
identify or submit medical evidence that 
addresses the factors listed at 38 C.F.R. 
§ 4.30 (evidence which shows that the 
veteran required convalescence beyond 
March 31, 1998, for right hernia repair 
residuals on account of severe 
postoperative residuals such as 
incompletely healed surgical wounds; 
therapeutic immobilization of one major 
joint or more; application of a body 
cast; the necessity for house confinement 
or continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited); or immobilization by cast), 
to include providing any explanatory 
statements or underlying medical evidence 
from the authors of the VA medical 
statements of July 17, 1998 and 
September 30, 1998, specific to the 
criteria enumerated at 38 C.F.R. § 4.30.  
The veteran and his representative should 
be provided an adequate time in which to 
respond to the VCAA notice and the 
evidence request.  

2.  The RO should take appropriate steps 
to obtain records identified by the 
veteran, but, in any case, should obtain 
all clinical (outpatient, inpatient, pain 
clinic) and vocational rehabilitation 
records from the VA Medical Center 
located at Albuquerque, New Mexico, dated 
from April 1, 1998 through 
September 1998, specifically to include 
medical records regarding a claimed 
January 1998 "injection" procedure for 
service-connected right inguinal hernia, 
due to an entrapped or impinged ilio 
inguinal nerve.  

3.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction he and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded, 
although the Board is limited in the review of evidence by 
law and regulations pertinent to accrued benefits claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment at the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

